Citation Nr: 1811682	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-23 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected degenerative joint disease and chondromalacia of the left knee, prior to May 17, 2016.

2.  Entitlement to an evaluation in excess of 60 percent for service-connected left knee status post total arthroplasty, since July 1, 2017.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty form March 1976 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The October 2010 rating decision denied an evaluation in excess of 10 percent for the Veteran's service-connected degenerative joint disease and chondromalacia of the left knee.  The Veteran timely appealed this decision.  

In October 2016, the RO issued a rating decision which granted a 100 percent total disability rating following a total left knee arthroplasty, effective May 17, 2016.  The Veteran's left knee disability was recharacterized as left knee status post total arthroplasty and a 30 percent evaluation was assigned following the convalescent period effective July 1, 2017.  As a 100 percent rating is the maximum assignable, the period during which the Veteran was in receipt of the 100 percent rating is not   at issue.

In June 2017, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to  the Veteran's electronic claims file.  In September 2017, the Board remanded this matter for additional evidentiary development.

In January 2018, the RO issued a rating decision which granted an increased evaluation of 60 percent for the Veteran's left knee status post total arthroplasty, effective July 1, 2017.  The Veteran continues to seek higher evaluations for this condition.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary.

The Veteran has indicated that he had filed a claim seeking disability benefits from the Social Security Administration (SSA).  The duty to assist requires a remand to obtain the potentially relevant SSA records. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Given the passage of time herein, relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must  be obtained if the material could be determinative of the claim).

Finally, the Board finds that the issue of entitlement to a TDIU has been raised        by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran must be provided with notice of the information necessary to substantiate a TDIU claim and must also be asked to complete a TDIU claim form so he can provide information concerning his prior employment, education, training, and other relevant factors.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice that advises him about what is needed to substantiate a claim for a TDIU. The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to include providing the name and address of his prior employers.  Thereafter, the AOJ should request pertinent information from the identified employers.

2.  Ask the Veteran to provide the names and addresses      of all medical care providers who have treated him for his left knee disability since October 2017. After securing any necessary releases, the AOJ should request any relevant records identified.  Updated VA treatment records should also be obtained.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Obtain from the Social Security Administration         the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records cannot be obtained, the Veteran should be notified of such.

4.  After undertaking any additional development deemed necessary, the AOJ must readjudicate the claims on appeal.   
If any claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




